TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                         JUDGMENT RENDERED MARCH 24, 2022



                                       NO. 03-20-00231-CR


                               Wesley Eugene Perkins, Appellant

                                                  v.

                                   The State of Texas, Appellee




       APPEAL FROM COUNTY COURT AT LAW NO. 8 OF TRAVIS COUNTY
             BEFORE JUSTICES GOODWIN, TRIANA, AND KELLY
                 AFFIRMED -- OPINION BY JUSTICE KELLY




This is an appeal from the judgment of conviction entered by the trial court. Having reviewed

the record and the parties’ arguments, the Court holds that there was no reversible error in the

judgment. Therefore, the Court affirms the trial court’s judgment of conviction. Appellant shall

pay all costs relating to this appeal, both in this Court and in the court below.